Citation Nr: 1644330	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for headaches, to include migraine headaches.  

3.  Entitlement to service connection for  hearing loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for heart disease, to include coronary artery disease, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of (1) service connection for a low back condition; (2) hypertension; and (3) heart disease are addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran experienced back pain during service and is currently diagnosed with low back strain, but the most probative evidence tends to make it more likely than not that the current condition is not related to the in-service symptoms.

2.  Hypertension is shown to have been incurred during service. 

3.  The evidence of record makes it likely that the Veteran's heart disease, to include cardiomegaly and congestive heart failure, is secondary to hypertension.  



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria to establish service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria to establish service connection for heart disease, to include cardiomegaly and congestive heart failure, secondary to hypertension are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion-Low Back

In his January 2013 VA Form 9, the Veteran wrote that service connection should be granted for a back condition because he had a back condition during service and has a current back condition.  

(1)  Existence of a Present Disability

The record on appeal establishes a present diagnosis of lumbosacral spine strain.  This diagnosis was confirmed by an October 2011 VA examiner.  This evidence shows that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record shows back complaints during service.  The service treatment records (STRs) reflect treatment in October 1973 for complaints of back pain.  Then, in April 1974, the Veteran was admitted for evaluation of low back pain.  He complained of recurrent low back pain from sitting at desk.  An x-ray showed "no significant abnormalities."  The diagnosis was low back syndrome.  A separation examination is not available.  

This evidence establishes that the Veteran had treatment for back complaints during service.  Accordingly, the second element of a service connection claim, in-service incurrence of a disease or injury, is established.


(3)  Nexus

Although the Veteran is currently diagnosed with a low back condition and experienced back pain during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

As a threshold matter, the current diagnosis of lumbosacral strain is not a chronic disease listed in 3.309(a).  Nor is the diagnosis of low back syndrome shown during service a chronic disease.  Accordingly, a nexus cannot be established on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b) or § 3.307(a).  

Otherwise, the Board notes, there is no intervening evidence between the Veteran's treatment during service and the confirmed diagnosis many years later.  This absence of evidence is immaterial in this case because the Veteran does not allege that he sought treatment during the intervening years.  Therefore, the lack of treatment is not unfavorable to the claim.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Horn v. Shinseki, 25 Vet. App. 231, 239 (2012) (quoting Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)) (an absence of evidence may generally not be considered substantive negative evidence)).  

Correspondingly, the Veteran has not stated that he experienced ongoing symptoms after the treatment during service in April 1974.  Instead, as he wrote in his December 2011 notice of disagreement (NOD), he emphasizes that the STRs show treatment during service, and the evidence of record shows that the condition is still present.  

Although the Veteran is correct, it is not enough that a condition or injury occurred in service; there must be a current disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  

In this regard, it is a complex medical question to determine whether such a cause-and-effect relationship exists between the Veteran's in-service symptoms and the current diagnosis.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service symptoms; his post-service symptomatology; and the medical significance of these factors in the context of his current condition.  These medical questions cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to establish a nexus.  As such, his opinion does not tend to increase the likelihood of a positive nexus between his current back condition and the symptoms during service.  

Aside from his own medical opinion, two medical professionals have reviewed his case and come to negative opinions.  First, a VA examiner in October 2011 determined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner reasoned as follows:

The [V]eteran's current back condition is consistent with normal age and occupation related lumbar spine/low back strain.  The bulk of this [V]eteran's occupational exposure to degenerative forces on the lumbar spine occurred after service.  Any significant injury as a cause of the in-service episodes of back pain would be expected to present significant findings on radiographs as well as daily symptoms at this point now 35 years after service.  The [STRs] do[] not indicate a chronic or recurrent low back pain condition; his episodes of back pain are noted to have occurred in late 1973 and early 1974 with no other medical evidence of ongoing back problems for the remaining 2 years of service.  In my opinion the current condition of the [V]eteran's lumbosacral spine is less likely than not likely due to or caused by military service.

The Board finds that this opinion is probative to the nexus question, and somewhat persuasive, although two factors bear further attention.  First, the VA examiner relied on the absence of intervening documentation, which is generally impermissible.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski , 24 Vet. App. at 223-24.  Second, the VA examiner stated that the "bulk" of contributing factors occurred after service.  Generally, in a service connection case, such as this one (as opposed to the question of which disability rating to assign), the degree of contribution is irrelevant because the nexus question concerns whether the service-connected disability "contributed in any way" to the development of the claimed medical condition.  

These shortcomings are ultimately nonconsequential, however, in light of the VA examiner's explanation that the current findings were medically inconsistent with a conclusion that his in-service back complaints contributed to the current condition.  This rationale is understandable and the Board and assists in the sufficiency of the evidence for deciding the claim.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).

Consistent with the VA examiner's opinion, a private (non-VA) nurse practitioner concluded in September 2012 that "[t]here is clear documentation of him suffering back pain during his military service but I do not see documentation that supports a specific injury.  Thus I support the decision to deny this claim unless other documentation is found."  

As with the VA examiner, this nurse practitioner cited the absence of documentation.  However, the nurse practitioner did not impermissibly do so.  When reading the opinion as a whole, it is clear that the nurse practitioner is reasoning that without a "specific injury" during service, it is unlikely that the Veteran's current back condition is related to his complaints during service.  See Monzingo, 26 Vet. App. at 05-06 (A VA examination report "must be read as a whole" to determine the examiner's rationale.).  

In this regard, the nurse practitioner reviewed the Veteran's STRs and accurately noted his history of treatment during service.  The nurse practitioner was thus correctly stating that there was no specific injury during service (none has been alleged).  Thus, the nurse practitioner explained why the absence of an in-service injury was medically significant.  See, e.g., McKinney, 28 Vet. App. at 30.  Accordingly, the Board can find no reason to call into question or otherwise discount the probative weight of this opinion.  

Because the competent evidence of record establishes that it is more likely than not that the current low back condition is a result of the in-service symptoms, the nexus element is not established.  Thus, the evidence is not at least in equipoise at to all material elements of the claim, specifically the nexus element.  Therefore, the preponderance of the evidence is against the claim, benefit-of-the-doubt doctrine does not apply, and service connection for a low back condition is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Discussion-Hypertension and Heart Disease 

The Veteran maintains that his current hypertension started directly during service.  

In applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that hypertension has been diagnosed.  This is demonstrated throughout his private medical records.  Accordingly, the existence of a present disability is established.  

Next, it is not reasonably in dispute that the Veteran had high blood pressure readings during service.  There is some question as to whether hypertension preexisted service.  On his July 1972 entrance examination, his blood pressure was 132/74.   His blood pressure was then checked on three subsequent days with the following results: day one-164/84, 160/84; day two-132/74, 156/80; day three-134/80, 130/80, 136/80.  It was determined that he had no qualifying defects.  

Based on these facts, the Board finds that hypertension was not "noted" at service entrance.  First, the blood pressure readings did not meet VA's definition of hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101; see also McKinney, 28 Vet. App. at 23 (the Board can interpret medical findings if relying on a medical treatise where the presence of the disability is based on an objective standard).  

Second, the entrance examiner determined that this was not a qualifying defect.  In this regard, the Board recognizes that an October 2011 VA examiner stated that the Veteran had "labile blood pressures prior to service."  The VA examiner did not, however, state that these blood pressure readings were consistent with a diagnosis of hypertension.  Thus, the Board finds that the Veteran is presumed sound at service entrance as it pertains to his blood pressure.  See 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Aside from the blood pressure readings at service entrance, the Veteran had elevated readings during the remainder of his service.  In September 1973, he was seen for complaints of headaches (cephalgia) and high blood pressure.  His readings were 150/100 and 140/92.  The assessment was questionable hypertension.  On follow-up two days later, his blood pressure was 140/90 and he had ongoing complaints of headaches.  The diagnosis was "headaches (probable essential hypertension)."  He had further complaints of high blood pressure in December 1975 with a reading of 135/85.  

There is no intervening evidence after service indicating either way whether these blood pressure readings continued after service.  

However, the nurse practitioner's September 2012 statement (cited above) indicates that "there is clear documentation of undertreated hypertension . . . during his four years of service.  The long term effects of undertreated hypertension are well established in the medical literature as contributing to cardiomegaly and congestive heart failure-ailments that [the Veteran] now suffers."  

The Board finds that this nurse practitioner's opinion is especially probative because it takes into consideration the relevant information and explains that the Veteran's current heart conditions likely result from long-term undertreated hypertension.  Reading the opinion overall, the nurse practitioner's opinion establishes that the Veteran's treatment during service represented a diagnosis of hypertension.  Because hypertension is a chronic disease listed in 38 C.F.R. § 3.309(a) and because this nurse practitioner's opinion establishes that it is likely that the condition first manifested during service and continued thereafter, a grant of service connection is warranted.  See 38 C.F.R. § 3.303(b).  

In conflict with this nurse practitioner's opinion , a VA examiner reached a negative opinion in October 2011, indicating that the Veteran's current hypertension was less likely as not related to service.  This was so primarily because of the length of time between service and a diagnosis of sustained hypertension.

Overall, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the nurse practitioner's opinion.  Both considered the same facts, which led them to different conclusions.  Therefore, based on the current evidence of record, this disagreement must be considered a professional difference of opinion between equally qualified medical experts.  

Consequently, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly, when reasonable doubt is resolved in the Veteran's favor, the Board finds that hypertension is shown to have been incurred during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is warranted for hypertension.

Correspondingly, the nurse practitioner's September 2012 opinion makes it likely that the Veteran's heart disease, identified as cardiomegaly and congestive heart failure, are secondary to hypertension.  Accordingly, service connection is warranted on a secondary basis for his heart disease.  See 38 C.F.R. § 3.310. 


ORDER

Service connection for a low back condition is denied. 

Service connection for hypertension is granted.  

Service connection for heart disease, to include cardiomegaly and congestive heart failure, as secondary to hypertension, is granted.  

REMAND

The Board has conducted a preliminary review of the remaining matters, but has found that further evidentiary development is warranted.  

Headaches

The claim of service connection for headaches must be remanded for a new examination.  The Veteran previously underwent a VA examination in October 2011.  The VA examiner gave a negative opinion reasoning, for example, that "[t]he majority of the headaches reported in service occurred in the setting of acute upper respiratory infections."  Here, the VA examiner did not attempt to explain why a current headache condition could not be related to those headaches during service that were not in the setting of acute upper respiratory infections.  For instance, the Veteran had treatment for various symptoms, including headaches, in September 1973 and December 1975, which appear to have been related to high blood pressure on both occasions.  In this regard, it is not clear if the headaches shown at those times represented a distinct diagnosis rather than a symptom of high blood pressure.  

Furthermore, the VA examiner also reasoned that "[t]here is no evidence of recurrent disabling headache in the medical records available since 2002."  The VA examiner did not give a medical reason justifying why contemporaneous medical documentation was needed.  See, e.g., McKinney, 28 Vet. App. at 30.  Thus, unlike this VA examiner's opinion regarding the back (discuss herein above), the reliance on a lack of documented treatment after service is not legally sufficient.  

A private (non-VA) nurse practitioner gave an opinion in September 2012 indicating that there was "clear documentation of . . . headaches during his four years of service."  The nurse practitioner did not give a discernable opinion relating any current headache condition to those headaches shown during service.  Accordingly, this opinion is not adequate to resolve the appeal.  For these reasons, a new VA examination is needed.

Hearing Loss & Tinnitus

The Board also finds that a new VA examination is needed as to hearing loss and tinnitus.  As cited by an October 2011 VA examiner, the Veteran had "noise exposure on the flight line in his role as 'air passenger travel' from aircraft and forklifts without the benefit of hearing protection."  This VA examiner ultimately determined that "no conclusive statements can be made" as to whether his current hearing loss is related to service because a hearing evaluation was not conducted upon exit from service.  

The VA examiner also cited to post-service noise exposure working in a post office around loud machines; shooting guns; and riding motorcycles.  In his December 2011 NOD, the Veteran disputed each of these avenues of post-service noise exposure, as cited by the VA examiner.  

With regard to tinnitus, the VA examiner cited the Veteran's statement that he was unable to identify a specific date and circumstance of tinnitus onset.  The Veteran also disputed this statement, maintaining that he informed the VA examiner that "the tinnitus start[ed] in service [but] I could not remember [the] exact time." 

The Board finds that this examination is not entirely adequate at present because the VA examiner did not address the likelihood that the Veteran's current hearing impairment and tinnitus may be related to noise exposure during service notwithstanding the lack of a separation examination.  Thus, a new VA examination is needed.  

Finally, to the extent the claim of hearing loss is being remanded, a theory of secondary service connection for tinnitus based on hearing loss is reasonably raised by the record should the Veteran become service connected for hearing loss based on in-service noise exposure.  See Fountain, 27 Vet. App. at 275-75.  Thus, the claim of service connection for tinnitus is intertwined with the claim of service connection for hearing loss.  

Accordingly, these issues are REMANDED for the following actions:

1.  After undertaking any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the claimed headache disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all headache disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering question (b), the examiner is asked to address whether any headaches treated during service were a distinct medical condition rather than symptoms of, for example, hypertension and/or upper respiratory infections.  

(c)  If not directly related to service on the basis of question (b), is any current headache condition proximately due to, the result of, or caused by any other medical condition(s), such as hypertension?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any headache disorder been aggravated (made worse or increased in severity beyond a temporary flare-up) by any other medical condition(s), such as hypertension?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (d), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  Also, arrange for the Veteran to undergo a VA examination to address the claimed hearing loss and tinnitus.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the VA examiner is asked to review the results of the prior VA examinations and all other relevant information. Then, the examiner is asked to address the following questions:

(a) Is it at least as likely as not (i.e., at least equally probable) that close proximity and routine exposure to noise during service could have resulted in the current hearing impairment or tinnitus. 

(b)  If not directly related to service on the basis of question (b), is the current tinnitus condition proximately due to, the result of, or caused by any other medical condition(s), such as hearing loss or hypertension?  If so, please identify the other medical condition(s).  

(c)  If not caused by another medical condition, has the current tinnitus disorder been aggravated (made worse or increased in severity beyond a temporary flare-up) by any other medical condition(s), such as hearing loss or hypertension?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering the questions, the examiner is asked to articulate the reasoning underpinning all conclusions.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


